Exhibit 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

           AGREEMENT made as of the ___ day of __________ 20__ between Foot
Locker, Inc. (the “Company”), a New York corporation with its principal office
located at 112 West 34th Street, New York, New York 10120, and (“Executive”).

W I T N E S S E T H:

           WHEREAS, the Company believes that the establishment and maintenance
of a sound and vital management of the Company is essential to the protection
and enhancement of the interests of the Company and its shareholders;

           WHEREAS, the Company wishes to provide for the continued employment
of the Executive with the Control Group, and the Executive is willing to commit
himself to continue to serve the Company;

           WHEREAS, this Agreement supersedes any employment agreement,
severance plan, policy and/or practice of the Company in effect on the date
hereof for the Executive.

           NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto hereby agree as follows:

           1.     Definitions. The following terms shall have the meanings set
forth in this section as follows:

                 (a)       “Affiliate” shall mean the Company and any entity
affiliated with the Company within the meaning of Code Section 414(b) with
respect to a controlled group of corporations, Code Section 414(c) with respect
to trades or businesses under common control with the Company, Code Section
414(m) with respect to affiliated service groups and any other entity required
to be aggregated with the Company under Section 414(o) of the Code. No entity
shall be treated as an Affiliate for any period during which it is not part of
the controlled group, under common control or otherwise required to be
aggregated under Code Section 414.

                 (b)       “Beneficiary” shall mean the individual designated by
the Executive, on a form acceptable by the Committee, to receive benefits
payable under this Agreement in the event of the Executive’s death. If no
Beneficiary is designated, the Executive’s Beneficiary shall be his spouse, or
if the Executive is not survived by a spouse, the Executive’s estate.

                 (c)     “Board” shall mean the Board of Directors of the
Company.

                 (d)       “Cause” shall mean (with regard to the Executive’s
termination of employment with the Control Group): (i) the refusal or willful
failure by the Executive to

--------------------------------------------------------------------------------



substantially perform his duties, (ii) with regard to the Control Group or any
of their assets or businesses, the Executive’s dishonesty, willful misconduct,
misappropriation, breach of fiduciary duty or fraud, (iii) the willful breach by
the Executive of any material provision of this Agreement, which breach is not
cured within ten (10) business days from the date of the Company’s notice of the
occurrence of such breach to the Executive, or (iv) the Executive’s conviction
of a felony (other than a traffic violation) or any other crime involving, in
the sole discretion of the Committee, moral turpitude.

                 (e)       “Change in Control” shall have the meaning set forth
in Appendix A attached hereto.

                 (f)     “Code” shall mean the Internal Revenue Code of 1986, as
amended and as hereafter amended from time to time.

                 (g)       “Committee” shall mean the Compensation and
Management Resources Committee of the Board or an administrative committee
appointed by the Compensation and Management Resources Committee.

                 (h)       “Competition” shall mean participating, directly or
indirectly, as an individual proprietor, stockholder, officer, employee,
director, joint venturer, investor, lender, or in any capacity whatsoever
(within the United States of America, or in any other country where any of the
Executive’s former employing members of the Control Group does business) in (A)
a business in competition with the retail, catalog, or on-line sale of athletic
footwear, athletic apparel and sporting goods conducted by the Control Group
(the “Athletic Business”), or (B) a business that in the prior fiscal year
supplied product to the Control Group for the Athletic Business having a value
of $20 million or more at cost to the Company or any of its subsidiaries or
affiliates; provided, however, that such participation shall not include (X) the
mere ownership of not more than 1 percent of the total outstanding stock of a
publicly held company; (Y) the performance of services for any enterprise to the
extent such services are not performed, directly or indirectly, for a business
in competition with the Athletic Business or for a business which supplies
product to the Control Group for the Athletic Business; or (Z) any activity
engaged in with the prior written approval of the Chief Executive Officer of the
Company.

                 (i)       “Control Group” shall mean the Company and its
Affiliates.

                 (j)     “Good Reason” shall mean (with respect to an
Executive’s termination of employment with the Control Group):

                      (i)      Prior to a Change in Control, (A) a reduction in
the Executive’s rate of base salary as payable from time to time, other than a
reduction that occurs in connection with, and in the same percentage as, an
across-the-board reduction over any three-year period in the base salaries of
all executives of the Company of a similar level and where the reduction is less
than 20 percent of the Executive’s base salary measured from the beginning of
such three-year period; or (B) a material and adverse change in the nature and
status of the Executive’s authority or responsibilities, except temporarily as a
result of the Executive’s disability, illness or other absence;

--------------------------------------------------------------------------------



                      (ii)      On or after a Change in Control, (A) any
reduction in the Executive’s rate of base salary as payable from time to time,
(B) a failure of the Company to continue in effect the benefits applicable to,
or the Company’s reduction of the benefits applicable to, the Executive under
any benefit plan or arrangement (including without limitation, any pension, life
insurance, health or disability plan) in which the Executive participates as of
the date of the Change in Control without implementation of a substitute plan(s)
providing materially similar benefits in the aggregate to those discontinued or
reduced, except for a discontinuance of, or reduction under, any such plan or
arrangement that is legally required, and provided that in either such event the
Company provides similar benefits (or the economic effect thereof) to the
Executive in any manner determined by the Company; (C) any material demotion of
the Executive or any material reduction in the Executive’s authority or
responsibility, except temporarily as a result of the Executive’s disability,
illness or other absence; or (D) the Company’s failure to renew this Agreement;

                      (iii)      At any time, (A) a reduction in the Executive’s
annual bonus classification level other than in connection with a redesign of
the applicable bonus plan that affects all employees at the Executive’s bonus
level; or (B) the failure of any successor to the Company to assume in writing
the obligations hereunder.

                 (k)       “Non-Competition Period” shall mean (i) the period
the Executive is employed by the Control Group and (ii) at any time prior to a
Change in Control, the one (1) year period commencing on the Termination Date.

                 (l)       “Salary” shall mean an Executive’s base cash
compensation rate for services paid to the Executive by the Company or an
Affiliate at the time of his termination of employment from the Control Group.
Salary shall not include commissions, bonuses, overtime pay, incentive
compensation, benefits paid under any qualified plan, any group medical, dental
or other welfare benefit plan, noncash compensation or any other additional
compensation but shall include amounts reduced pursuant to an Executive’s salary
reduction agreement under Sections 125, 132(f) or 401(k) of the Code (if any) or
a nonqualified elective deferred compensation arrangement to the extent that in
each such case the reduction is to base salary.

                (m)       “Section 409A” shall mean Section 409A of the Code
including the regulations issued thereunder by the Department of the Treasury.

                 (n)      “Severance Benefit” shall mean (i) in the case of the
Executive’s termination of employment with the Control Group that does not occur
within the 24 month period following a Change in Control and such termination is
a termination of employment by the Company without Cause or by the Executive for
Good Reason, 2.9 times his weekly Salary multiplied by the Executive’s Years of
Service; provided, however, that the Severance Benefit shall be no less than 39
weeks’ Salary; or (ii) in the case of the Executive’s termination of employment
with the Control Group that occurs within the 24 month period following a Change
in Control and such termination is a termination of employment by the Company
without Cause or by the Executive for Good Reason, 2.9 times his weekly Salary
multiplied by the Executive’s Years of Service; provided, however, that the
Severance Benefit shall be no less than 1.45 times the Executive’s annual
Salary.

--------------------------------------------------------------------------------



                 (o)       “Severance Period” shall mean (i) in the case of the
Executive’s termination of employment that does not occur within the 24 month
period following a Change in Control and such termination is a termination of
employment by the Company without Cause or by the Executive for Good Reason, two
weeks multiplied by the Executive’s Years of Service, with a minimum of 26
weeks; or (ii) in the case of the Executive’s termination of employment within
the 24 month period following a Change in Control and such termination is a
termination of employment by the Company without Cause or by the Executive for
Good Reason, two weeks multiplied by the Executive’s Years of Service, with a
minimum of 52 weeks.

                 (p)      “Substantially All of the Assets of the Company” shall
mean at least 66 percent of the total gross fair market value of the assets of
the Company immediately prior to the acquisition by a non-related third party,
determined without regard to any liabilities associated with such assets.

                 (q)       “Termination Date” shall mean in the case of the
Executive’s death, the date of death, or in all other cases, the date specified
in the Notice of Termination; provided, however, that if the Executive’s
employment is terminated by the Company due to disability as provided in Section
7(b), the date specified in the Notice of Termination shall be at least thirty
(30) days from the date the Notice of Termination is given to the Executive.

                 (r)       “Termination of Employment” shall mean separation
from service with the Control Group in accordance with Section 409A for any
reason, including, but not limited to retirement, death, disability, resignation
or dismissal with or without Cause; provided, however, that if an Employer is no
longer a member of the Control Group and the Participant is transferred in
connection with the sale of the assets of an Employer and the successor assumes
the obligations hereunder in accordance with Section 13 hereof, a Termination of
Employment shall not occur until termination of employment with the new control
group.

                (s)       “Year of Service” shall mean each 12 consecutive month
period commencing on the Executive’s date of hire by the Company or an Affiliate
and each anniversary thereof in which the Executive is paid by the Company or an
Affiliate for the performance of full-time services as an Executive. For
purposes of this section, full-time services shall mean that the Executive is
employed for at least 30 hours per week. A Year of Service shall include any
period during which the Executive is not working due to disability, leave of
absence or layoff so long as he is being paid by the Company or an Affiliate
(other than through any employee benefit plan). A Year of Service also shall
include service in any branch of the armed forces of the United States by any
person who is an Executive on the date such service commenced, but only to the
extent required by applicable law.

           2.     Term. The initial term of this Agreement shall commence on
__________, 200_ and shall end on January 31, 20__ , unless further extended or
sooner terminated as hereinafter provided. The term shall be automatically
renewed for additional one-year periods unless the Company notifies the
Executive three months prior to the end of the term that the term shall not be
renewed. In no event, however, shall the term of the Executive’s employment
extend beyond the date of the Executive’s actual retirement under a retirement
plan of the Company.

--------------------------------------------------------------------------------



           3.     Position and Duties. The Executive shall serve as __________
of the Company, and shall have such responsibilities, duties and authority as he
may have as of the effective date of this Agreement (or any comparable position
to which he may be assigned after the effective date of this Agreement) and as
may from time to time be assigned to the Executive by the __________ of the
Company that are consistent with such responsibilities, duties and authority.
The Executive shall devote substantially all of his working time and efforts to
the business and affairs of the Company and its Affiliates.

           4.     Place of Performance. In connection with the Executive’s
employment by the Company, the Executive shall be based in __________ , except
for required travel on Company business (or in such other place in the United
States that the Company may determine). In the event of such relocation outside
of __________ , the Company will pay the reasonable costs of the relocation of
the Executive’s principal residence and provide such other relocation assistance
as the Company then provides to its comparably situated employees.

           5.     Compensation and Related Matters

                 (a)     Salary. During the period of the Executive’s employment
hereunder, the Company or an Affiliate shall pay to the Executive a salary at a
rate not less than the rate in effect as of the effective date of this Agreement
or such higher rate as may from time to time be determined by the Company, such
salary to be paid in accordance with the Company’s normal payroll practices.

                 (b)     Expenses. During the term of the Executive’s employment
hereunder, subject to Section 20 hereof, the Executive shall be entitled to
receive prompt reimbursement for all reasonable and customary expenses incurred
by the Executive in performing services hereunder, including all expenses of
travel and living expenses while away from home on business or at the request of
and in the service of the Company or an Affiliate, provided that such expenses
are incurred and accounted for in accordance with the policies and procedures
established by the Company.

                 (c)     Other Benefits. The Company shall maintain in full
force and effect, and the Executive shall be entitled to continue to participate
in, all of the employee benefit plans and arrangements in effect on the date
hereof in which the Executive participates or plans or arrangements providing
the Executive with at least equivalent benefits thereunder (including without
limitation each retirement plan, excess retirement plans, annual incentive
compensation plans, stock option and purchase plans, group life insurance and
accident plans, medical and dental insurance plans, and disability plan), and
the Company shall not make any changes in such plans or arrangements that would
adversely affect the Executive’s rights or benefits thereunder; provided,
however, that such a change may be made, including termination of such plans or
arrangements, to the extent permitted by the respective plan or arrangement, if
it occurs pursuant to a program applicable to all comparably situated executives
of the Company and does not result in a proportionately greater reduction in the
rights of or benefits to the Executive as compared with any other comparably
situated executive of the Company. The Executive shall be entitled to
participate in or receive benefits under any employee benefit plan or
arrangement made available

--------------------------------------------------------------------------------



by the Company in the future to its comparably situated executives and key
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. Nothing
paid to the Executive under any plan or arrangement presently in effect or made
available in the future shall be deemed to be in lieu of the salary payable to
the Executive pursuant to Section 5(a). Any payments or benefits payable to the
Executive hereunder in respect of any calendar year during which the Executive
is employed by the Company for less than the entire year shall, unless otherwise
provided in the applicable plan or arrangement, be prorated in accordance with
the number of days in such calendar year during which he is so employed.

                 (d)     Vacations. The Executive shall be entitled to no less
than the number of vacation days in each calendar year that is determined in
accordance with the Company’s vacation policy as in effect on the date hereof.
The Executive shall also be entitled to all paid holidays and personal days
given by the Company to its executives.

           6.     Offices. Subject to Sections 3 and 4, the Executive agrees to
serve without additional compensation, if elected or appointed thereto, as a
director of the Company and any of its Affiliates and in one or more executive
offices of any of the Company’s Affiliates.

           7.     Termination. The Executive’s employment hereunder may be
terminated without any breach of this Agreement only upon the following
circumstances:

                 (a)     Death. The Executive’s employment hereunder shall
automatically terminate upon his death.

                 (b)     Disability. If, as a result of the Executive’s
incapacity due to physical or mental illness as determined by the Company in its
sole discretion, the Executive shall have been absent from his duties hereunder
on a full-time basis for a period of six consecutive months, and within 30 days
after written Notice of Termination is given (which may occur before or after
the end of such six-month period) shall not have returned to the performance of
his duties hereunder on a full-time basis, the Company may immediately terminate
the Executive’s employment hereunder.

                 (c)     Cause. The Company may terminate the Executive’s
employment hereunder for Cause by, at any time at its election within six months
after the Company shall obtain knowledge of the grounds for termination, giving
the Executive notice of its intention to terminate the Executive for Cause and
stating the termination date and the grounds for termination.

                 (d)     Good Reason. The Executive may terminate his employment
hereunder for Good Reason upon 30 days’ prior written notice to the Company;
provided, however, that prior to a Change in Control, if the Company corrects
the matter that has given rise to the Good Reason event, and makes the Executive
whole for any loss to the Executive resulting from such Good Reason event, the
Executive may not so terminate his employment.

--------------------------------------------------------------------------------



                 (e)     Without Cause. The Company may terminate the
Executive’s employment hereunder without Cause upon 30 days’ prior written
notice to the Executive.

                 (f)     Without Good Reason. The Executive may terminate his
employment hereunder without Good Reason upon 30 days’ prior written notice to
the Company.

           Any termination of the Executive’s employment by the Company or by
the Executive (other than termination pursuant to Section 7(a)) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 18. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. Notwithstanding
anything in this Agreement to the contrary, if the Company becomes obligated to
make any payment to the Executive pursuant to the terms hereof at or prior to
the expiration of this Agreement, then this Agreement shall remain in effect
until all of the Company’s obligations hereunder are fulfilled.

           8.     Benefits Upon Termination.

                 (a)      Death. In the event of the Executive’s Termination of
Employment with the Control Group due to his death, the Company shall pay any
amounts due to the Executive under Section 5 through the date of his death in
accordance with the payment provisions of Section 5 and Section 13.

                 (b)      Disability. In the event of the Executive’s
Termination of Employment with the Control Group under Section 7(b), the Company
shall pay any amounts due to the Executive under Section 5 through the
Termination Date in accordance with the payment provisions of Section 5 and
shall have no other obligation to the Executive or his dependents other than
amounts due, if any, under the Company’s long-term disability plan, and any
benefits offered by the Company under its then policy to employees who become
disabled while employed by the Company.

                 (c)      Cause. In the event the Executive’s employment with
the Control Group is terminated for Cause, the Company shall pay any amounts due
to the Executive under Section 5 through the Termination Date in accordance with
the payment provisions of Section 5 and shall have no other obligation to the
Executive or his dependents other than any amounts, if any, due to Executive
under its then existing policies to employees whose employment is terminated for
Cause or under the specific terms of any welfare, pension, fringe benefit or
incentive plan. Other than as provided in the preceding sentence, in the event
the Executive’s employment is terminated for Cause, he shall not be entitled to
the benefits and payments provided under Section 8(g) below.

                 (d)     Without Cause or For Good Reason. In the event the
Executive’s employment with the Control Group is terminated by the Company
without Cause, or the Executive terminates employment with the Control Group
within 60 days after the occurrence of

--------------------------------------------------------------------------------



a Good Reason event with regard to the Executive, the Company shall pay any
amounts due to the Executive under Section 5 through the Termination Date in
accordance with the payment provisions of Section 5 and shall pay the Executive
a Severance Benefit as provided in Section 8(f) below.

                 (e)     Following a Change in Control. Notwithstanding anything
to the contrary contained herein, if, within 24 months following a Change in
Control, the Executive’s employment with the Control Group is terminated without
Cause or if the Executive terminates employment with the Control Group within
sixty (60) days after the occurrence of a Good Reason event with regard to the
Executive, (i) the Executive shall receive 100 percent of his Severance Benefit
in the form of a lump sum cash payment within 10 days following his Termination
Date (and, if not paid within such 10 day period, with interest payable
beginning on the tenth day following the Termination Date at the prime rate of
interest as stated in The Wall Street Journal), and (ii) the restrictions on
Competition and no-hire contained in Sections 9(a)(i) and 9(b), respectively,
shall not apply.

                 (f)     Timing and Form of Payment. The Executive shall receive
payment of his Severance Benefit in a lump sum payment within 10 days following
the six-month anniversary of the Termination Date, provided that the Executive
has signed and returned to the Company the release provided for in Section 12 in
a form acceptable to the Company (the “Release”). The Release shall be provided
to the Executive within seven (7) days following the Termination Date. In order
to receive his Severance Benefit, the Executive will be required to sign the
Release within twenty-one (21) or forty-five (45) days after the date it is
provided to him, whichever is applicable under applicable law, and not revoke
the Release within the seven (7) day period following the date the Executive
signs the Release. If the Company has not received from the Executive an
effective Release as of the six-month anniversary of the Termination Date, no
Severance Benefit shall be paid to the Executive.

                (g)      Except as set forth below and other than in cases where
the Executive’s employment with the Control Group is terminated pursuant to
Sections 7(a), 7(b), 7(c) or 7(f), the Company shall provide the Executive with
post-termination medical and dental benefits during the Severance Period in a
manner intended to satisfy the requirements of Sections 105(h) and 409A as
follows: (i) immediately following the Termination Date, the Executive will be
entitled to elect such continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), subject to the
terms and conditions of the Company’s medical and dental benefit plans and the
provisions of COBRA; (ii) if the Executive elects COBRA continuation coverage,
he will pay the applicable COBRA premiums during the period that his medical and
dental benefits are continued pursuant to COBRA; and (iii) for each month during
Severance Period, but not exceeding 18 months, the Company will pay to the
Executive, on a monthly basis, the difference in the amount of COBRA premiums he
pays and the amount the Executive would have paid for such medical and dental
coverage as an active employee for such month.

--------------------------------------------------------------------------------



          Notwithstanding anything else herein, the Executive shall not be
entitled to any benefits during the Severance Period other than the benefits
provided in Section 8 and, without limiting the generality of the foregoing, the
Executive specifically shall not be entitled to continue to participate in any
group disability or voluntary accidental death or dismemberment insurance plan
he participated in prior to his Termination Date. Without limiting the
generality of the foregoing, the Executive shall not accrue additional benefits
under any pension plan of the Company or an Affiliate (whether or not qualified
under Section 401(a) of the Code) during the Severance Period, provided,
however, that to the extent provided for under any applicable plan, the amount
of any Severance Benefit may be included in the Executive’s earnings for
purposes of calculating the Executive’s benefit under the Foot Locker Retirement
Plan, the Foot Locker Excess Cash Balance Plan, and the Foot Locker 401(k) Plan.

                 (h)      In the event of the Executive’s death after becoming
eligible for the Severance Benefit described in Section 8(f) and prior to
payment of such amount, such Severance Benefit shall be paid to the Executive’s
Beneficiary.

                 (i)      Notwithstanding anything else herein, to the extent
the Executive would be subject to the excise tax under Section 4999 of the Code
on the amounts in Sections 8(f) and such other amounts or benefits he received
from the Company and its Affiliates required to be included in the calculation
of parachute payments for purposes of Sections 280G and 4999 of the Code, the
amounts provided under this Agreement shall be automatically reduced to an
amount one dollar less than that which, when combined with such other amounts
and benefits required to be so included, would subject the Executive to the
excise tax under Section 4999 of the Code if, and only if, the reduced amount
received by the Executive on a net after-tax basis after taking into account
federal, state and local income and social security taxes at the maximum
marginal rates would be greater than the unreduced amount to be received by the
Executive on a net after-tax basis after taking into account federal, state and
local income and social security taxes at the maximum marginal rates minus the
excise tax payable under Section 4999 of the Code on such amount and the other
amounts and benefits received by the Executive and required to be included in
the calculation of a parachute payment for purposes of Sections 280G and 4999 of
the Code.

           9.     Non-Competition, No-Hire, and Confidentiality.

                 (a)      (i) The Executive agrees that he shall not engage in
Competition during the Non-Competition Period, subject to the Company’s option
to waive all or any portion of the Non-Competition Period, as more specifically
provided for in the following paragraph.

                         (ii) As additional consideration for the covenant not
to compete during the Non-Competition Period described above, the Company shall
pay the Executive, on a monthly basis, the sum of 25 percent of the Executive’s
monthly Salary, less the amount of the Executive’s “Monthly Severance Benefit,”
if any. This additional consideration shall be payable for the one (1) year
period commencing on the Termination Date and shall be payable on the first day
of each month. For purposes of this provision, the “Monthly Severance Benefit”
shall be equal to the Severance Benefit divided by the number of months in the
Severance Period. The Company has the option, for any reason, to elect to waive
all or any portion of the one (1) year period of Non-Competition commencing on
the Termination Date, by giving the Executive

--------------------------------------------------------------------------------



written notice of such election not later than thirty (30) days following the
Termination Date. In that event, the Company shall not be obligated to pay the
Executive under this paragraph for any months as to which the covenant not to
compete has been waived. The Company may discontinue payments being made
pursuant to this paragraph at any time during the Non-Competition Period that
(i) Executive is engaged in full-time employment that, in the Company’s opinion,
does not violate the provisions of Section 9(a)(i) hereof, or (ii) Executive
violates the provisions of Section 9(a)(i) hereof.

                 (b)      The Executive acknowledges that, during the course of
his employment with the Company, due to the nature of the position he occupies
he will have access to confidential information of the Company concerning its
executives and employees, including, but not limited to, their background,
experience, education, training, capabilities, and potential. He agrees,
therefore, that if his employment is terminated at any time prior to a Change in
Control (a) by the Company for any reason (b) by the Executive for any reason or
(c) by reason of the Company’s decision not to extend the term of this Agreement
as provided in Section 2 hereof, he shall not, for a one-year period beginning
on the Termination Date, intentionally recruit, solicit or induce any employee
or employees of the Control Group to terminate their employment with, or
otherwise cease their relationship with, the former employing members of the
Control Group where such employee or employees do in fact so terminate their
employment.

                 (c)      The Executive shall not at any time during the term of
this Agreement, or thereafter, communicate or disclose to any unauthorized
person, or use for the Executive’s own account, without the prior written
consent of the Chief Executive Officer of the Company, nonpublic information of
any kind concerning the Company or any of its subsidiaries or affiliates,
including, but not limited to, nonpublic information concerning finances,
financial plans, accounting methods, strategic plans, operations, personnel,
organizational structure, methods of distribution, suppliers, customers, client
relationships, marketing strategies, real estate strategies or the like. In the
event of the termination of Executive’s employment, Executive shall, on or
before the Termination Date, return all Confidential Information in his
possession, in whatever form, to the Company. It is understood, however, that
the obligations set forth in this paragraph shall not apply to the extent that
the aforesaid matters (a) are disclosed in circumstances in which the Executive
is legally required to do so or (b) become generally known to and available for
use by the public other than by the Executive’s wrongful act or omission.

                 (d)      The Executive agrees that any breach by him of the
terms of Section 9 would result in irreparable injury and damage to the Company
for which the Company would have no adequate remedy at law; the Executive
therefore agrees that in the event of a breach or threatened breach by the
Executive of the provisions of Section 9, the Company shall be entitled to an
immediate injunction and restraining order to prevent such breach or threatened
breach or continued breach by the Executive, including any and all persons and
entities acting for or with the Executive, without having to prove damages, in
addition to any other remedies to which the Company may be entitled at law or in
equity. The terms of this paragraph shall not prevent the Company from pursuing
any other available remedies for any breach or threatened breach hereof,
including but not limited to the recovery of damages from the Executive. The
Executive and the Company further agree that the provisions of the covenant not
to compete are reasonable and that the Company would not have entered into this
Agreement but for the inclusion of such covenant

--------------------------------------------------------------------------------



herein. If any provision of the covenants set forth in Section 9 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend over the maximum period of
time, range of activities or geographic area as to which it may be enforceable.

                 (e)      The provisions of Section 9 shall survive any
termination of this Agreement and the existence of any claim or cause of action
by the Executive against the Control Group, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of the covenants and agreements of Section 9.

           10.     No Duty to Mitigate/Set-off. The Company agrees that if the
Executive’s employment with the Control Group is terminated during the term of
this Agreement, the Executive shall not be required to seek other employment or
to attempt in any way to reduce any amounts payable to the Executive by the
Company pursuant to this Agreement. Further, the amount of the Severance Benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive or benefit provided to the Executive as the result of
employment by another employer or otherwise. Except as otherwise provided
herein, the Company’s obligations to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive. The Executive shall retain any and all rights under all
pension plans, welfare plans, equity plans and other plans, including other
severance plans, under which the Executive would otherwise be entitled to
benefits.

           11.     Withholding. The Company shall have the right to make such
provisions as it deems necessary or appropriate to satisfy any obligations it
may have to withhold federal, state, or local income or other taxes incurred by
reason of payments pursuant to this Agreement. In lieu thereof, the Company
shall have the right to withhold the amount of such taxes from any other sums
due or to become due from the Company or an Affiliate to the Executive upon such
terms and conditions as the Committee may prescribe.

           12.     Release. In consideration of the Executive’s entitlement
hereunder to a Severance Benefit which exceeds the severance benefit provided
for under the Company’s standard severance program and as a condition of
receiving any Severance Benefit hereunder with regard to a Termination of
Employment occurring prior to a Change in Control, the Executive shall be
required to provide the Company with a release of all claims of the Executive
(except with regard to claims for payment of benefits specifically payable or
providable hereunder which have not been paid as of the effective date of the
release, claims for vested accrued benefits or claims under COBRA) of any kind
whatsoever against the Control Group, its past or present officers, directors
and employees, known or unknown, as of the date of the release. The release
shall be in such form as may reasonably be specified by the Company.

           13.     Successors; Binding Agreement. In addition to any obligations
imposed by law upon any successor to the Company, the Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree in writing to perform this Agreement

--------------------------------------------------------------------------------



in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive shall die while any amount would still
be payable to the Executive hereunder if the Executive had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to the Executive’s Beneficiary, or the
executors, personal representatives or administrators of the Executive’s estate.

           [14.     Termination of Prior Agreement. The Executive Employment
Agreement entered into between the Company and the Executive dated is hereby
terminated without any further obligation of the parties thereto.]

           15.     Miscellaneous. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer as may be
specifically designated by the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. All references to sections of the
Code or any other law shall be deemed also to refer to any successor provisions
to such sections and laws.

           16.     Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

           17.     Severability. If any provisions of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

           18.     Arbitration. Any dispute or controversy arising under or in
connection with this Agreement or the breach thereof, other than injunctive
relief pursuant to Section 9, shall be settled by arbitration, conducted before
a panel of three arbitrators in New York, New York, or in such other city in
which the Executive is then located, in accordance with the rules of the
American Arbitration Association then in effect. The determination of the
arbitrators, which shall be based upon a de novo interpretation of this
Agreement, shall be final and binding and judgment may be entered on the
arbitrators’ award in any court having jurisdiction. The costs assessed by the
American Arbitration Association for arbitration shall be borne by the Company.

           19.     Notice. Any notice to either party hereunder shall be in
writing, and shall be deemed to be sufficiently given to or served on such
party, for all purposes, if the same shall be given personally delivered to such
party, or sent to such party by registered mail, postage prepaid, addressed as
follows:

--------------------------------------------------------------------------------



  If to the Company:   Foot Locker, Inc.       112 West 34th Street       New
York, NY 10120       Attention: General Counsel     If to the Executive:        
                 


           Either party may change the address to which notices are to be sent
to such party hereunder by written notice of such new address given to the other
party hereto. Notices shall be deemed given when received if delivered
personally or three days after mailing if mailed as aforesaid.

           20.     Section 409A. This Agreement is intended to comply with, or
be exempt from, Section 409A and all provisions hereof shall be construed in a
manner to so comply. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year and (iii) such
payments shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred. The parties
further agree that there is no guarantee as to the tax consequences of payments
provided for hereunder.

           21.     Governing Law. The validity, interpretation, construction,
enforcement and performance of this Agreement shall be governed by the laws of
the State of New York without regard to its conflicts of laws principles. For
purposes of Section 9, the Executive consents to the jurisdiction of state and
federal courts in New York County.

           IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed and the Executive’s hand has hereunto been set as of the date first set
forth above.

  FOOT LOCKER, INC.         By:           Senior Vice President -     Human
Resources                   [Executive]


--------------------------------------------------------------------------------



APPENDIX A

Change in Control

A Change in Control shall mean any of the following:

                (A)      the merger or consolidation of the Company with, or the
sale or disposition of all or Substantially All of the Assets of the Company to,
any person or entity or group of associated persons or entities (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “Exchange Act”)) (a “Person”) other than (a) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
parent entity) fifty percent (50%) or more of the combined voting power of the
voting securities of the Company or such surviving or parent entity outstanding
immediately after such merger or consolidation; or (b) a merger or
capitalization effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly (as determined under Rule 13d-3 promulgated under the
Exchange Act), of securities representing more than the amounts set forth in (B)
below;

                (B)      the acquisition of direct or indirect beneficial
ownership (as determined under Rule 13d-3 promulgated under the Exchange Act),
in the aggregate, of securities of the Company representing thirty-five percent
(35%) or more of the total combined voting power of the Company’s then issued
and outstanding voting securities by any Person (other than the Company or any
of its subsidiaries, any trustee or other fiduciary holding securities under any
employee benefit plan of the Company, or any company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of Common Stock of the Company) acting in
concert; or

                (C)      during any period of not more than twelve (12) months,
individuals who at the beginning of such period constitute the Board, and any
new director whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof.

--------------------------------------------------------------------------------